UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOKESH MELWANI and CANAL TRADE LTD.,

                                 Plaintiffs,
         -v-                                            CIVIL ACTION NO.: 17 Civ. 8308 (PGG) (SLC)

HUNTER LITPON, EAGLE POINT FINANCIAL LLC                                     ORDER
and MDF HOLDINGS LLC,

                                 Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Before the Court are Plaintiffs’ request for an order enforcing the January 13, 2021 Order,

which directed Defendants to produce certain discovery, and for an extension of the discovery

deadline (ECF No. 140), and Defendants’ response to Plaintiffs’ request (ECF No. 142). Pursuant

to the discovery conference held today, the Court orders as follows:

         1. Fact discovery is extended to June 28, 2021;

         2. The parties shall meet and confer regarding Plaintiffs’ request for Defendants’ bank

               statements for the months June and July 2011, Defendants’ redactions to previously-

               produced bank statements, and potential additional search terms concerning Herb

               Feinberg’s role at MDF; and

         3. Plaintiffs shall promptly serve any non-party subpoenas.


Dated:            New York, New York                  SO ORDERED.
                  May 12, 2021

                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
